



ARROGENE NANOTECHNOLOGY, INC.

5777 West Century Blvd # 360B

Los Angeles, CA  90045

SRKP 16, INC.

4737 North Ocean Drive, Suite 207

Lauderdale by the Sea, FL 33308




GVC CAPITAL LLC

5350 S. Roslyn Street, Suite 400

Greenwood Village, CO 80111




WESTPARK CAPITAL, INC.

1900 Avenue of the Stars, Suite 310

Los Angeles, CA 90067




STEELE STREET BANK & TRUST

55 Adams Street

Denver, CO 80206

 




AMENDMENT NO. 3

Dated December 13, 2011

to

ESCROW AGREEMENT

Dated July 18, 2011




The Escrow Agreement dated July 18, 2011, among Arrogene NanoTechnology, Inc.
(“Arrogene”), SRKP 16, Inc. (“SRKP”), GVC Capital LLC (“GVC”), and WestPark
Capital, Inc. (“WestPark”) is amended as follows:




1.

Recital A is amended to state that the “Minimum Offering” is $500,000 Units and
the “Minimum Amount” is $500,000.




2.

Recital B is deleted in its entirety.




3.

Recital D(a)(iii) is deleted.




4.

Paragraph 2.1 (a) is amended in its entirety as follows:




(a)

(i) The first closing of the Offering (the “Initial Closing”) will be held at
the written request of the Placement Agents and the Companies within five
business days after the date that the Escrow Agent has confirmed to the
Companies and the Placement Agents that at least the Minimum Amount in Collected
Funds has been deposited in the Escrow Account;.  Subject to the foregoing, the
amount of Collected Funds to be disbursed shall be determined by the Companies
and the Placement Agents.  After the Initial Closing, there may be one or more
additional closings until the Maximum Offering and over-allotment option amount
has been dispersed.  The Companies shall determine, in their sole discretion,
which investor’s funds will be in such disbursals.  The Companies and Placement
Agents shall notify the Escrow Agent that they intend to conduct an additional
closing of the Offering (each, an “Additional Closing”), and at least one (1)
business day thereafter, at the written request of the Companies and the
Placement Agents, any funds that have been held in the Escrow Account but not
disbursed (but not more than a total of $4,800,000) may be disbursed (the “Final
Closing”).







5.

Paragraph 2.2 (a) is amended in its entirety as follows:








--------------------------------------------------------------------------------

(a)  If the Minimum Amount has not been collected by January 31, 2012 (the
“Collection Date”), the termination date of the Escrow Account (the “Escrow
Termination Date”) shall be the first to occur of the following:




(i)

January 31, 2012; or




(ii)

The date the Escrow Agent receives a mutual written agreement of the Companies
and the Placement Agents to terminate the Escrow.




IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of December 13, 2011.




THE COMPANIES:

Arrogene NanoTechnology, Inc.







By:

/s/ Maurizio Vecchione

         Maurizio Vecchione

         CEO




SRKP 16, INC







By:

/s/ Richard Rappaport

Richard Rappaport

President

THE PLACEMENT AGENTS:

GVC Capital LLC







By: __/s/ Vicki D. E. Barone_____

Vicki D. E. Barone

Senior Managing Partner

 

WestPark Capital, Inc.







By:

/s/ Richard Rappaport

Richard Rappaport

CEO

THE ESCROW AGENT:

Steele Street Bank & Trust







By:

/s/ Geoffrey M. Long____

           Geoffrey M. Long

           Vice President

 









